Filed 11/6/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 259







Paul Rusgrove, 		Plaintiff and Appellant



v.



Wayne Goter, 		Defendant and Appellee







No. 20150122







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Michael G. Sturdevant, Judge.



AFFIRMED.



Per Curiam.



Paul Rusgrove, self-represented, 2521 Circle Drive, Jamestown, ND 58401, plaintiff and appellant; on brief.



Steven Balaban, 200 N. Mandan St., Bismarck, ND 58501, for defendant and appellee; on brief.

Rusgrove v. Goter

No. 20150122



Per Curiam.

[¶1]	Paul Rusgrove appeals from a district court’s summary judgment dismissing his lawsuit against Wayne Goter alleging legal malpractice.  Rusgrove argues the district court erred in dismissing his claim for failure to identify an expert witness alleging the district court should have permitted him to subpoena an unretained government employee to provide expert testimony because he is indigent.  He also argues the district court should have applied a less stringent legal standard to him, because he is an incarcerated self-represented litigant.  We conclude the district court appropriately granted summary judgment dismissing Rusgrove’s lawsuit with prejudice, because he failed to make a showing sufficient to establish the existence of an element essential to his case on which he would bear the burden of proof at trial because he did not timely retain an expert witness.  Rusgrove’s remaining arguments are completely without merit, because he provided no relevant legal authority in support of his positions.  
See
 
Riverside Park Condominiums Unit Owners Ass’n v. Lucas
, 2005 ND 26, ¶ 34, 691 N.W.2d 862 (indicating an argument is without merit when a party fails to provide supportive reasoning or citations to relevant authorities); 
Nesvig v. Nesvig
, 2006 ND 66, ¶¶ 14-17, 712 N.W.2d 299 (holding a district court did not abuse its discretion because it could not compel an unretained expert to appear and provide expert testimony).  We summarily affirm under N.D.R.App.P. 35.1(a)(6) and (7).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner